Title: From Thomas Jefferson to Joseph Yznardi, Sr., 19 July 1807
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


                        
                     
                        Dear Sir
                     
                            Washington July 19. 07.
                        
                        Several letters recieved from you have proven that your mind is placed in a state of considerable anxiety by the maneuvres of some persons whose motives and objects are perfectly understood here. having been misinformed as to the distance of your residence from Cadiz, it became my duty to give you an opportunity of explaining that circumstance, and to let you understand how incompatible it was with the principles of our government that any person should hold an office of which his situation did not permit him to fulfill the duties. on learning afterwards how greatly the distance of your residence had been exaggerated, & that it really permitted you to be in Cadiz on the shortest notice, I became perfectly satisfied, and you have stood ever since on the firm ground of your own good conduct, which continuing what it has been, you have nothing to fear. with the desire of tranquilizing your mind I have wrote these few lines, leaving all official matter to the Secretary of state, and adding my friendly and respectful salutations.
                        
                            
                        Th: Jefferson
                     
                        
                    